DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12, 17-49 have been canceled. Claims 50-65 have been added. Claims 13-16, 50-65 are pending and under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 13-16, 50-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of identifying a compound that decreases polarization of the membrane of a layer V pyramidal neurons, the method comprising: 
obtaining a mouse whose genome comprises a nucleic acid sequence encoding ChR2 on the cell membrane of layer V pyramidal neurons in the neocortex [Arenkiel], wherein the ChR2 has an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, 6 or 7;
exposing the membrane of the neurons to light such that depolarization of the membrane occurs, 
administering a compound to the mouse obtained in step b); 
measuring depolarization of the membrane before and after administering the compound, 
identifying a compound that decreases depolarization of the membrane after administering the compound.
does not reasonably provide enablement for 1) exposing the mouse/rat to light such that psychosis is induced, 2) using the mouse/rat to screen for compounds that treat any symptom of psychosis other than the depolarization of the pyramidal neuron membrane, 3) making/using any layer V pyramidal neurons of a mouse or rat that express a light responsive opsin having any structure as broadly encompassed by claim 13 other than genetically modified mice made by transgenesis or gene therapy, 4) the specific combination of “light-responsive depolarizing opsin” and “exposure to light” encompassed by claim 13 that “induces psychosis” or 5) using the method to study the role of ChR2 or any other light-sensitive opsin in psychosis or depolarization.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
1) The specification does not enable inducing psychosis in a mouse/rat that expresses ChR2 under the control of a Thy1 promoter neurons by exposing them to light as required in claim 13. 
Breadth
Claim 13 requires inducing psychosis in a genetically modified mouse/rat that expresses ChR2 under the control of a Thy1 promoter specifically in layer V pyramidal neurons by exposing the neurons to light. Inducing psychosis encompasses inducing hallucination, breaks with reality, changes in personality, delusions, violence, and paranoia. It also encompasses inducing schizophrenia and bipolar disorder which are psychotic disorders (see definition of psychosis, 2015) as well as inducing psychosis that models drug-induced psychosis (original claim 20). Applicants teach that psychosis can be measured using a behavioral measurement (claim 14), but applicants’ examples of behavioral measurements are limited to social exploration in an open field test (pg 7, Fig. 1A-E; pg 32, line 30; pg 8, Fig. 4C). The specification teaches psychosis can also be measured by cellular measurement (claim 15), but the examples are limited to depolarization/rebound from depolarization (pg 8, Fig. 4). 
Rat/mouse models known in the art
Arenkiel (Neuron, April 19, 2007, Vol. 54, No. 205, pg 205-218 with supplemental materials (22 pages)) taught a transgenic mouse whose genome comprised a nucleic acid sequence encoding algae ChR2 expressed on the cell membrane of a subset of layer V pyramidal neurons in the neocortex targeting the primary motor cortex (pg 209, col. 1, line 3-6). Arenkiel exposed the neocortex to light in vivo and observed depolarization of the neural membranes. 
“With the exception of light-induced depolarization, cells expressing ChR2-YFP exhibit morphological and electrophysiological properties indistinguishable from their wild-type counterparts.” (pg 214, col. 2, line 1). 

“[T]he high levels of ChR2-YFP expression in layer 5 pyramidal cells of neocortex present an ideal target population for investigating activity-dependent or developmental cortical plasticity or for behavior-linked circuit mapping (De Paola et al., 2006; Holtmaat et al., 2006)" (pg 215, col. 2, line 17). 

Arenkiel observed depolarization of the membrane of pyramidal neurons in the neocortex after exposure to light. Arenkiel did not teach the mice had symptoms of psychosis other than depolarization of pyramidal neurons. 
Wang (PNAS, May 8, 2007, Vol. 104, No. 19, pg 8143-8148) isolated brain slices from the transgenic mouse of Arenkiel, and depolarized cortical neurons using light (pg 8148, Materials and Methods, “Brain-slice recording and photostimulation”). The depolarized brain slices were treated with blockers of glutamate and GABA to prevent light-evoked postsynapitic responses (pg 8144, “Photostimulation of ChR2-expressing neurons”). Wang did not teach depolarizing layer V pyramidal cells in vivo as required in claim 13. 
Kuhlman (PLoS One, April 16, 2008, Vol. 3, e2005, pg 1-11) combined Cre-recombinase knockin mice with AAV gene transfer to genetically modify layer V pyramidal neurons that express ChR2 (pg 2, col. 2, 2nd full paragraph). Kuhlman injected an AAV vector comprising a transgene encoding ChR2 upon Cre/loxP into the neocortex of Emx-cre mice (pg 2, col. 2, 2nd full para) such that recombination-mediated removal of a transcription translation STOP cassette occurred and the transgene was inserted. The pyramidal neurons of the neocortex were exposed to blue light in vivo (pg 4, last partial paragraph). “our results suggest that gene delivery by Cre-activated AAV is suitable for long term morphological, physiological, and behavioral studies.” (pg 4, col. 1, last sentence of 1st full para), “conditional AAVs expressing channel rhodopsin or halorhodopsin could be used to activate or inhibit specific populations of cells at precise temporal epochs during a behavioral task to test the relevance of the specific cell-type in circuit function.” (pg 7, col. 1, line 8); and “ viral injection allows gene delivery not only to a restricted cell type (defined by the transcriptional promoter used to drive Cre) but also to a particular brain region and developmental stage, an advantage in behavioral studies” (pg 8, col. 2, lines 13-16). 
Stuber (Neuropsychopharmacology Rev., 2010 (available online Dec. 10, 2009), Vol. 35, pg 341-342) used optogenetics to reveal neural function using an algae protein introduced into neurons by genetic techniques (pg 342, col. 1, lines 1-10).
The art did not teach depolarization of neurons caused hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, or a plurality of symptoms that model schizophrenia, bipolar disorder, or drug as broadly encompassed by “psychosis” in claim 13. 
The art did not teach that depolarization correlated to modified behaviors or other cellular measurements as required in claims 14 and 15. 
Unpredictability 
It was unpredictable how to obtain a rat/mouse that models the genus of psychosis, or the species of schizophrenia or bipolar disorder within the genus of psychosis. 
It was unpredictable how to use a rat/mouse that has any behavioral abnormality as broadly encompassed by claim 13. The concept encompasses using a rat/mouse with decreased exploration in an open field test as a model of psychosis, schizophrenia, or bipolar disorder. Deisseroth (J. Neurosci. Oct. 11, 2006, Vol. 26, No. 41, pg 10380-10386) described knockin mice expressing Cre-recombinase injected with exogenous sequences encoding ChR2 via gene transfer to genetically modify layer V pyramidal neurons in the visual cortex (pg 10382, col. 1, 1st full para; pg 10381, Fig. 1 caption). 
“This effect was achieved by taking advantage of a strong neuron-specific promoter (Thy1) and a transgenic phenomenon called “position effect variegation” that gives rise to neuronal labeling with varying degrees of sparseness in different lines of transgenic mice (Feng et al., 2000; Young and Feng, 2004). Now, a functional-genetic component has been added by expressing CreERT2, a tamoxifen-inducible form of the Cre recombinase, in the same cells as the fluorescent protein using two copies of the Thy1 promoter (Fig. 2A). The Thy1–yellow fluorescent protein (YFP)/CreER approach thus combines the powerful cre/loxP system for performing conditional gene knock-out or expression and the Golgi-like fluorescent labeling of neurons to reveal their morphology (Fig. 2B,C). Genetic manipulation is spatially restricted to small subsets of labeled neurons and can be temporally controlled through administration of the activating drug tamoxifen. Accordingly, these animals have been named “SLICK” mice (for single-neuron labeling with inducible Cremediated knock-out). By crossing SLICK mice to a line of Cre reporter mice in which the expression of LacZ depends on Cremediated excision of a loxP-flanked transcription stop cassette, administration of tamoxifen can be shown to efficiently induce LacZ expression only in YFP-positive neurons (Fig. 2). In mouse lines in which labeling is sparse and labeled neurons are far apart, genetic manipulation and visualization at the single-neuron level is possible.”

Deisseroth also described genetically modifying dopaminergic neurons in Drosophila and exposing the neurons to light and observed two behavioral changes –global locomotor activity and “navigation trajectories from centrophobic to centripetal movement” (pg 10383, col. 2, last para). However, 
“Changes in the animals' preference for the open field or the sheltered periphery may be caused by artificially altered expectations of reward or punishment, a notion that ongoing experiments continue to explore.” (pg 10383, col. 2, last full para). 

Pg 10384, col. 1, describes injecting a lentivirus expressing ChR2 into the dentate gyrus of the hippocampus a mouse and exposing it to light. 
“By stereotaxic ally delivering ChR2– enhanced YFP (EYFP) lentiviral vectors into the dentate gyrus of the hippocampal formation, it is possible to express ChR2–EYFP in a large fraction of granule cells (Fig. 3).”

In summary, Deisseroth shows that a behavioral response such as decreased exploration in an open field test is generic and may be caused by “altered expectations of reward or punishment.” 
Simmons (Neurosci., Oct. 28, 2008, Vol. 156, No. 4, pg 987-994) studied the depolarization of the membrane of layer V pyramidal neurons in prefrontal cortex of guinea-pigs expressing an NK3 receptor and the effects of NK3 receptor ligands on localization, receptor binding and electrophysiology. The 2nd paragraph of the abstract teaches: “For electrophysiological studies, brain slices were prepared from prefrontal cortex of 3- to 14-dayold guinea pigs. Whole cell recordings were made from layer V pyramidal neurons. In current clamp mode with a K -containing pipette solution, senktide depolarized the pyramidal neurons and led to repetitive firing of action potentials”.  Pg 994, col. 1, line 2, teaches: “The results have shown that treatment with an NK3 antagonist leads to improvements in the positive symptoms of schizophrenia (Spooren et al. 2005). The site and mechanism of this effect are not fully understood. Given the proposed role of prefrontal cortical areas in psychosis, our data suggest that at least some of the positive actions of NK3 antagonists in schizophrenia could be related to a block of NK3 receptors in the cortex.”  Simmons taught the prefrontal cortex was associated with psychosis but did not teach depolarization of neurons in the prefrontal cortex was equivalent to a psychotic state. Depolarization of neurons is associated with psychosis but does not cause psychosis, and it is not representative of the genus of psychosis. 
Powell (Biol Psychiatry, 2006, Vol. 59, pg 1198-1207) described schizophrenia-relevant behavioral testing in rodent models and what constitutes an ideal animal model of schizophrenia.  “An ideal model of schizophrenia begins with the known pathogenesis of the human disease.  Unfortunately, at this point, we are far from understanding the precise etiologies of the human schizophrenia, although we know that interactions between genetic susceptibility… …and environment… …play a prominent role.”  Powell taught an animal model must "recapitulate some features of the disorder, and indeed some susceptibility genes or environmental interactions might dictate a subset of symptoms or a particular "endophenotype" of schizophrenia in humans and rodents." A spectrum of symptoms that represent “psychosis” or schizophrenia is required. 
Cardin (Nature Protocols, Feb. 2010, Vol. 5, No. 2, pg 247-254) described various means of making mice expressing ChR2 specifically in neurons (pg 2) and cites references 8, 11, 12, et al. “Cellular promoters may also fail to render enough specificity or sufficient expression levels for meaningful optogenetic studies” (pg 248, col. 2, line 2). 
Teachings in the specification
The specification teaches using the transgenic mouse whose genome comprises a nucleic acid sequence encoding a channel rhodopsin 2 (ChR2) from algae operably linked to a Thy-1 promoter described by Arenkiel 2007 (pg 14, line 23). 
Applicants exposed layer V pyramidal neurons in the prefrontal cortex of the mice to light and observed that the neurons were depolarized (Example 1, pg 31; Fig. 2 and 3). The specification asserts the mice have psychotic behavior (pg 31, line 29) and can be used to model schizophrenia (pg 33, line 12), and show the mice had decreased exploration in open field testing (pg 33, lines 1-4). The behavioral and cellular measurements in claims 14, 15, 50 are limited to open field testing and depolarization assays. 
Example 2 (pg 33) describes administering a compound to the mouse after exposing prefrontal neurons to light and determining if it had an effect on depolarization or open field test results. 
Example 3 (pg 37) describes administering PCP to the mouse, exposing prefrontal neurons of the mouse to light, and administering compounds to the mouse to determine if the compound had any effect on depolarization or open filed test results. 
Applicants did not teach how the ChR2 in Examples 1-3 correlates to SEQ ID NO: 1-7 in claim 13. 
The specification suggests making/using a genetically modified rat, but it does not exemplify such a rat. 
Rejection
The specification does not enable inducing psychosis in a mouse/rat that expresses ChR2 under the control of a Thy1 promoter layer V pyramidal neurons by exposing them to light as required in claim 13. 
Paragraph 84, 109, 111 assert disrupting social exploration in an open field test correlates to psychosis or schizophrenia. The examples show decreased exploration after exposing neurons of the genetically modified mice to light. Applicants’ conclusion that the observation represents psychosis is ill-formed. Applicants fail to overcome the unpredictability described by Deisseroth (cited above) because applicants do not teach the observed decreased exploration was anything other than “altered expectations of reward or punishment.” In addition, decreased social exploration is generic to depression, impaired motor function, impaired cognitive function, impaired neuropsycho pathways, injury, pain, etc; the phenotype is not specific to “psychosis”. Applicants have not addressed the fact that the observation may be a result of something other than psychosis. Finally, decreased exploration is generic to 32 gene abnormalities (see MGI description of “Exploration behavior”, 2018). Decreased exploration is not specific to psychosis as required in claim 13 or indicate the mouse/rat has hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, etc. It does not represent drug induced psychosis as encompassed by claim 13 because the mouse/rat in claim 13 is not exposed to drugs. Accordingly, the specification fails to enable using a mouse/rat with decreased exploration in an open field test as a model of psychosis.   
Applicants fail to overcome the unpredictability of Simon (cited above) because applicants do not teach the observed depolarization causes psychosis, or causes hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, etc in the mouse/rat. Accordingly, the specification fails to enable using a mouse/rat with depolarized neurons as a model of psychosis.
Applicants fail to overcome the unpredictability described by Powell (cited above) because two only two phenotypes observed, i.e. decreased exploration and depolarization of neurons, do not represent a spectrum of symptoms associated with psychosis. The two phenotypes together do not indicate hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, etc. occur. 
The two phenotypes observed by applicants do not represent drug induced psychosis (original claim 20) because the mouse/rat in claim 13 is not exposed to drugs. Furthermore, applicants fail to provide adequate guidance that administering PCP and observing decreased exploration and depolarization of layer V pyramidal neurons (Example 3) correlates to a reasonable number of symptoms of psychosis, specifically psychosis found after drug use as encompassed by claim 13 for reasons cited above. Some compounds may cause a rebound from depolarization (Fig. 4B; pg 8). Fig. 4C shows PCP impairs social exploration in an open field test but nifedipine ameliorates this deficit. However, applicants fail to correlate the mouse to psychosis, specifically psychosis found after drug use as encompassed by claim 13.
Given the lack of guidance in the specification, the examples, the unpredictability in the art, and the lack of correlation between decreased exploration and depolarization of layer V pyramidal neurons and psychosis, it would have required those of skill to make/use any rat/mouse in the method claimed as a model of psychosis. 
The concept of “measuring a psychotic state” in step c) of claim 13 is rejected for reasons set forth above. The only behavioral measurement encompassed by step c) and required in claim 14 disclosed by applicant is exploration in an open field test. The only cellular measurement as encompassed by step c) and required in claim 15 is depolarization of the pyramidal neurons. 
2) The specification does not enable making/using a rat/mouse that express any light responsive opsin that is at least 90% identical to SEQ ID NO: 1-7 as broadly encompassed by claim 13 other than ChR2. Claim 13 requires a rat/mouse with layer V pyramidal neurons that express a light responsive depolarizing opsin that is at least 90% identical to SEQ ID NO: 1-7. 
The specification contemplates the opsin is SFO, SSFO, C1Vl, C1Vl-E122T, C1Vl·E162T, or C1Vl-E122T/E162T. The specification teaches the opsin can be at least 90% identical to SEQ ID NO: 1-7 (pg 12, line 15-20; pg 13, lines 5-15 and 30-33). 
SEQ ID NO: 1-7 are limited to ChR2. 
Arenkiel (Neuron, April 19, 2007, Vol. 54, No. 205, pg 205-218 with supplemental materials (22 pages)), Wang (PNAS, May 8, 2007, Vol. 104, No. 19, pg 8143-8148) and Kuhlman (PLoS One, April 16, 2008, Vol. 3, e2005, pg 1-11). 
In summary, the art at the time of filing was limited to ChR2 that is identical to SEQ ID NO: 1-7. 
Applicants’ disclosure is limited to “optogenetic-based compositions” (pg 10, line 5). Optogenetics is limited to genetically modified cells, specifically neurons (see Wikipedia description of optogenetics, 2018). SEQ ID NO: 1-7 in claim 13 are channelrhodopsin 2 (ChR2) proteins obtained from algae. The mouse in Example 1 (pg 31) is limited to the mouse as Arenkiel (pg 32, line 11, citation "8") = a transgenic mouse that expresses ChR2 on neural membranes in the prefrontal cortex.  Applicants do not teach any light-responsive depolarizing opsin that is at least 90% identical to SEQ ID NO: 1-7 other than ChR2. Applicants do not teach any SFO, SSFO, C1Vl, C1Vl-E122T, C1Vl·E162T, or C1Vl-E122T/E162T that is at least 90% identical to SEQ ID NO: 1-7. 
Given the lack of correlation between the ChR2s of SEQ ID NO: 1-7 and SFO, SSFO, C1Vl, C1Vl-E122T, C1Vl·E162T, or C1Vl-E122T/E162T or any other light-responsive depolarizing opsin, it would have required those of skill to make/use a rat/mouse expressing a light-responsive depolarizing opsin that has at least 90% identity to SEQ ID NO: 1-7 as broadly encompassed by claim 13 other than ChR2. 
3) The specification does not enable identifying compounds that treat any symptom of psychosis as broadly encompassed by claim 13 other than identifying compounds that treat depolarized neurons. The claim encompasses identifying compounds that treat hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, schizophrenia, bipolar disorder, or drug induced psychosis. More specifically, the claim encompasses identifying compounds that treat depolarization capable of treating hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, schizophrenia, bipolar disorder, or drug induced psychosis.
The specification does not enable obtaining mice with symptoms of psychosis other than depolarization of neurons for reasons set forth above in item 1). Measuring decreased exploration does not correlate to psychosis for reasons set forth above. 
The specification does not teach compounds that treat depolarized neurons to treating hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, schizophrenia, bipolar disorder, or drug induced psychosis. 
Given the lack of guidance in the specification and art at the time of filing it would have required those of skill undue experimentation to determine how to use the method of claim 13 to identify compounds that treat any symptom of psychosis other than identifying compounds that treat depolarization of neurons. 

Written Description
Claims 13-16, 50-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) The specification lacks written description for inducing psychosis in a mouse/rat that expresses ChR2 under the control of a Thy1 promoter in layer V pyramidal neurons by exposing them to light as required in claim 13. 
The claims, breadth, art, unpredictability, teachings and examples in the specification are discussed above. 
The specification lacks written description for inducing psychosis in a mouse/rat that expresses ChR2 under the control of a Thy1 promoter in layer V pyramidal neurons by exposing them to light as required in claim 13. 
Paragraph 84, 109, 111 assert disrupting social exploration in an open field test correlates to psychosis or schizophrenia. The examples show decreased exploration after exposing neurons of the genetically modified mice to light. Applicants’ conclusion that the observation represents psychosis is ill-formed. Applicants fail to overcome the unpredictability described by Deisseroth (cited above) because applicants do not teach the observed decreased exploration was anything other than “altered expectations of reward or punishment.” In addition, decreased social exploration is generic to depression, impaired motor function, impaired cognitive function, impaired neuropsycho pathways, injury, pain, etc; the phenotype is not specific to “psychosis”. Applicants have not addressed the fact that the observation may be a result of something other than psychosis. Finally, decreased exploration is generic to 32 gene abnormalities (see MGI description of “Exploration behavior”, 2018). Decreased exploration is not specific to psychosis as required in claim 13 or indicate the mouse/rat has hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, etc. It does not represent drug induced psychosis as encompassed by claim 13 because the mouse/rat in claim 13 is not exposed to drugs. Accordingly, the specification fails to enable using a mouse/rat with decreased exploration in an open field test as a model of psychosis.   
Applicants fail to overcome the unpredictability of Simon (cited above) because applicants do not teach the observed depolarization causes psychosis, or causes hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, etc in the mouse/rat. Accordingly, the specification lacks written description for using a mouse/rat with depolarized neurons as a model of psychosis.
Applicants fail to overcome the unpredictability described by Powell (cited above) because two only two phenotypes observed, i.e. decreased exploration and depolarization of neurons, do not represent a spectrum of symptoms associated with psychosis. The two phenotypes together do not indicate hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, etc. occur. 
The two phenotypes observed by applicants do not represent drug induced psychosis (original claim 20) because the mouse/rat in claim 13 is not exposed to drugs. Furthermore, applicants fail to provide adequate guidance that administering PCP and observing decreased exploration and depolarization of layer V pyramidal neurons (Example 3) correlates to a reasonable number of symptoms of psychosis, specifically psychosis found after drug use as encompassed by claim 13 for reasons cited above. Some compounds may cause a rebound from depolarization (Fig. 4B; pg 8). Fig. 4C shows PCP impairs social exploration in an open field test but nifedipine ameliorates this deficit. However, applicants fail to correlate the mouse to psychosis, specifically psychosis found after drug use as encompassed by claim 13.
Accordingly, the specification lacks written description for using any rat/mouse in the method claimed as a model of psychosis. 
The concept of “measuring a psychotic state” in step c) of claim 13 is rejected for reasons set forth above. The only behavioral measurement encompassed by step c) and required in claim 14 disclosed by applicant is exploration in an open field test. The only cellular measurement as encompassed by step c) and required in claim 15 is depolarization of the pyramidal neurons. 
2) The specification lacks written description for rat that expresses ChR2 under the control of a Thy1 promoter in layer V pyramidal neurons as encompassed by claim 13. Arenkiel (Neuron, April 19, 2007, Vol. 54, No. 205, pg 205-218 with supplemental materials (22 pages)), Wang (PNAS, May 8, 2007, Vol. 104, No. 19, pg 8143-8148) and Kuhlman (PLoS One, April 16, 2008, Vol. 3, e2005, pg 1-11) are discussed above and are limited to a mouse that functionally expresses ChR2 under the control of a Thy1 promoter specifically in layer V pyramidal neurons. The art did not teach any rat whose genome comprised a nucleic acid sequence encoding ChR2 or any light-responsive depolarizing opsin with at least 90% identity to SEQ ID NO: 1-7 operably linked to a Thy1 promoter as encompassed by claim 13. 
The specification contemplates rats on pg 9, line 13 but does not teach making a rat that expresses ChR2 specifically in the layer V pyramidal neurons under the control of a Thy1 promoter. 
An adequate written description of a genetically modified rat that expresses ChR2 specifically in the layer V pyramidal neurons requires more than a mere statement that it is part of the invention; what is required is a description of the rat itself. It is not sufficient to define a genetically modified rat solely by its principal biological property, i.e. having a genome comprising a nucleic acid sequence encoding an opsin operably linked to a Thy1 promoter, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any rat that is capable of specific ChR2 expression in layer V pyramidal neurons. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming the use of all genetically modified rats that specifically express ChR2 in layer V pyramidal neurons without defining what means will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
3) The specification lacks written description for making/using a rat/mouse that express any light responsive opsin that is at least 90% identical to SEQ ID NO: 1-7 as broadly encompassed by claim 13, 51-65 other than ChR2 that is identical to SEQ ID NO: 1-7. 
Claim 13 requires a rat/mouse with layer V pyramidal neurons that express a light responsive depolarizing opsin that is at least 90% identical to SEQ ID NO: 1-7. Claims 51, 53-58 specifically set forth at least 90% identity to SEQ ID NO: 1-7. Claims 52 and 59-65 relate to having at least 95% identity to SEQ ID NO: 1-7. 
The specification contemplates the opsin is SFO, SSFO, C1Vl, C1Vl-E122T, C1Vl·E162T, or C1Vl-E122T/E162T. The specification teaches the opsin can be at least 90% identical to SEQ ID NO: 1-7 (pg 12, line 15-20; pg 13, lines 5-15 and 30-33). 
Arenkiel (Neuron, April 19, 2007, Vol. 54, No. 205, pg 205-218 with supplemental materials (22 pages)), Wang (PNAS, May 8, 2007, Vol. 104, No. 19, pg 8143-8148) and Kuhlman (PLoS One, April 16, 2008, Vol. 3, e2005, pg 1-11) are discussed above and are limited to ChR2 that is identical to SEQ ID NO: 1-7. 
Applicants’ disclosure is limited to “optogenetic-based compositions” (pg 10, line 5). Optogenetics is limited to genetically modified cells, specifically neurons (see Wikipedia description of optogenetics, 2018). SEQ ID NO: 1-7 in claim 13 are channelrhodopsin 2 (ChR2) proteins obtained from algae. The mouse in Example 1 (pg 31) is limited to the mouse as Arenkiel (pg 32, line 11, citation "8") = a transgenic mouse that expresses ChR2 on neural membranes in the prefrontal cortex.  Applicants do not teach any light-responsive depolarizing opsin that is at least 90% identical to SEQ ID NO: 1-7 other than ChR2. Applicants do not teach any SFO, SSFO, C1Vl, C1Vl-E122T, C1Vl·E162T, or C1Vl-E122T/E162T that is at least 90% identical to SEQ ID NO: 1-7. The specification does not teach any ChR2 that are at least 90% identical to SEQ ID NO: 1-7 other than ChR2 that is identical to SEQ ID NO: 1-7. 
Since there is no correlation between the ChR2s of SEQ ID NO: 1-7 and SFO, SSFO, C1Vl, C1Vl-E122T, C1Vl·E162T, or C1Vl-E122T/E162T or any other light-responsive depolarizing opsin, and since applicants were not in possession of any ChR2s that share at least 90% identity to SEQ ID NO: 1-7 other than SEQ ID NO: 1-7, the specification lacks written description for making/using a rat/mouse expressing a light-responsive depolarizing opsin that has at least 90% identity to SEQ ID NO: 1-7 as broadly encompassed by claim 13, 51-65 other than ChR2 that is identical to SEQ ID NO: 1-7. 
4) The specification lacks written description for identifying compounds that treat any symptom of psychosis as broadly encompassed by claim 13 other than identifying compounds that treat depolarized neurons. The claim encompasses identifying compounds that treat hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, schizophrenia, bipolar disorder, or drug induced psychosis. More specifically, the claim encompasses identifying compounds that treat depolarization capable of treating hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, schizophrenia, bipolar disorder, or drug induced psychosis. The specification lacks written description for obtaining mice with symptoms of psychosis other than depolarization of neurons for reasons set forth above in item 1). Measuring decreased exploration does not correlate to psychosis for reasons set forth above. The specification does not teach compounds that treat depolarized neurons to treating hallucinations, breaks with reality, changes in personality, delusions, violence, paranoia, schizophrenia, bipolar disorder, or drug induced psychosis. Accordingly, the specification lacks written description for using the method of claim 13 to identify compounds that treat any symptom of psychosis other than identifying compounds that treat depolarization of neurons. 

The art at the time of filing did not reasonably teach or suggest administering a compound to a genetically modified mouse/rat whose genome comprises a nucleic acid sequence encoding a light-responsive depolarizing opsin operably linked to a THY1 promoter, wherein the opsin is at least 90% identical to the amino acid sequence of SEQ ID NO: 1-7, and wherein layer V pyramidal the mouse/rat 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632